[hum20190331ex106001.jpg]
HUMANA INC. STOCK OPTION AGREEMENT AND AGREEMENT NOT TO COMPETE OR SOLICIT UNDER
THE AMENDED AND RESTATED STOCK INCENTIVE PLAN THIS AGREEMENT (“Agreement”) made
as of <award_date> (the “Date of Grant”) by and between HUMANA INC., a
corporation duly organized and existing under the laws of the State of Delaware
(hereinafter referred to as the "Company"), and <first_name> <middle_name>
<last_name>, an employee of the Company (hereinafter referred to as "Optionee").
WITNESSETH WHEREAS, the Amended and Restated Humana Inc. Stock Incentive Plan
(the "Plan"), was approved by the Company’s Board of Directors and stockholders;
and WHEREAS, the Company desires to grant to Optionee an option to purchase
shares of common stock of the Company in accordance with the Plan; NOW,
THEREFORE, in consideration of the premises and mutual covenants hereinafter set
forth, and other good and valuable consideration, the Company and Optionee agree
as follows: I. OPTION GRANT A. Grant of Option. The Company hereby grants to
Optionee, as a matter of separate inducement and agreement and not in lieu of
salary or other compensation for services, a Non-Qualified Stock Option to
purchase <shares_awarded> shares of the $.16-2/3 par value common stock of the
Company ("Common Stock") at the purchase price of <award_price> per share (the
"Option") exercisable on the terms and conditions set forth herein. B. Term. The
term of the Option shall commence upon the Date of Grant, and shall expire on
<expire_Date>. C. Vesting of Option. Except as otherwise set forth herein, the
Option shall be exercisable by Optionee or his/her personal representative on
and after the first anniversary of the Date of Grant in cumulative annual
installments of one-third of the number of Shares covered hereby. D. Effect of
Termination of Employment on Option. If the employment of Optionee by the
Company is terminated for Cause, all the rights of Optionee under this
Agreement, whether or not exercisable, shall terminate immediately. If the
employment of Optionee is terminated for any reason other than for Cause, the
Option shall vest and remain exercisable in accordance with Sections 12 and 13
of the Plan. E. Exercise of Option. 1. The Option shall be exercisable only by
written notice to the Secretary of the Company at the Company's principal
executive offices, or through the online procedure to such broker- dealer as
designated by the Company, Optionee or his/her legal representative as herein
provided. Such NQ – NCNS - RE



--------------------------------------------------------------------------------



 
[hum20190331ex106002.jpg]
notice shall state the number of Shares with respect to which the Option is
being exercised and shall be signed, or authorized electronically, by Optionee
or his/her legal representative, as applicable. 2. The purchase price shall be
paid as follows: a) In full in cash upon the exercise of the Option; b) By
tendering to the Company Shares owned by Optionee prior to the date of exercise
and having an aggregate Fair Market Value equal to the cash exercise price
applicable to the Option; c) A combination of I.E.(2)(a) and I.E.(2)(b) above;
or d) Through the cashless exercise provisions of the designated broker-dealer
as described in the procedures communicated to Optionee by the Company. 3.
Federal, state and local income and employment taxes and other amounts as may be
required by law to be collected by the Company (“Withholding Taxes”) in
connection with the exercise of the Option shall be paid pursuant to the Plan by
Optionee prior to the delivery of any Common Stock under this Agreement. The
Company shall, at Optionee’s election, withhold delivery of a number of Shares
with a Fair Market Value as of the exercise date equal to the Withholding Taxes
in satisfaction of Optionee’s obligations hereunder. II. AGREEMENT NOT TO
COMPETE AND AGREEMENT NOT TO SOLICIT. Optionee agrees and understands that the
Company’s business is a profit-generating business operating in a highly
competitive business environment and that the Company has a legitimate business
interest in, among other things, its confidential information and trade secrets
(including as protected in other agreements and policies between the Company and
Optionee) that it is providing Optionee, and in the significant time, money,
training, team building and other efforts it expends to develop Optionee’s
skills to assist in performing Optionee’s duties for the Company, including with
respect to establishing, developing and maintaining the goodwill and business
relationships with Protected Relationships (defined below) and employees, each
of which Optionee agrees are valuable assets of the Company to which it has
devoted substantial resources. Optionee acknowledges that the grant Optionee is
receiving under the Plan is a meaningful way that the Company entrusts Optionee
with its goodwill and aligns Optionee with the Company objective of increasing
the value of the Company’s business. Accordingly, Optionee acknowledges the
importance of protecting the value of the Company’s business through, among
other things, covenants to restrict Optionee from engaging in activities that
would adversely affect the value of the Company and its goodwill. A. Agreement
Not to Compete. Optionee agrees that during the Restricted Period (defined
below) and within the Restricted Geographic Area (defined below), Optionee will
not, directly or indirectly, perform the same or similar responsibilities
Optionee performed for the Company in connection with a Competitive Product or
Service (defined below). Notwithstanding the foregoing, Optionee may accept
employment with a Competitor (defined below) whose business is diversified,
provided that: (1) Optionee will not be engaged in working on or providing
Competitive Products or Services, or otherwise use or disclose the Company’s
confidential information or trade secrets; and (2) the Company receives written
2



--------------------------------------------------------------------------------



 
[hum20190331ex106003.jpg]
assurances from the Competitor and Optionee that are satisfactory to the Company
that Optionee will not work on or provide Competitive Products or Services, or
otherwise use or disclose confidential information or trade secrets. In
addition, nothing in this Agreement is intended to prevent Optionee from
investing Optionee’s funds in securities of a person engaged in a business that
is directly competitive with the Company if the securities of such a person are
listed for trading on a registered securities exchange or actively traded in an
over-the-counter market and Optionee’s holdings represent less than one percent
(1%) of the total number of outstanding shares or principal amount of the
securities of such a person. B. Agreement Not to Solicit Protected
Relationships. During the Restricted Period and in connection with a Competitive
Product or Service, Optionee shall not, individually or jointly with others,
directly or indirectly: (1) solicit or attempt to solicit any Protected
Relationships (defined below); or (2) induce or encourage any Protected
Relationships to terminate a relationship with the Company or to otherwise cease
to accept services or products from the Company. C. Agreement Not to Solicit
Employees. During the Restricted Period, Optionee shall not, individually or
jointly with others, directly or indirectly: (1) or by assisting others,
solicit, recruit, hire, or encourage (or attempt to solicit, recruit, hire or
encourage), any Company employees or former employees with whom Optionee worked,
had business contact, or about whom Optionee gained non-public or confidential
information (“Employees or Former Employees”); (2) contact or communicate with
Employees or Former Employees for the purpose of inducing, assisting,
encouraging and/or facilitating them to terminate their employment with the
Company or find employment or work with another person or entity; (3) provide or
pass along to any person or entity the name, contact and/or background
information about any Employees or Former Employees or provide references or any
other information about them; (4) provide or pass along to Employees or Former
Employees any information regarding potential jobs or entities or persons to
work for, including but not limited to job openings, job postings, or the names
or contact information of individuals or companies hiring people or accepting
job applications; and/or (5) offer employment or work to any Employees or Former
Employees. For purposes of this covenant, “Former Employees” shall refer to
employees who are not employed by the Company at the time of the attempted
recruiting or hiring, but were employed by, or working for the Company in the
three (3) months prior to the time of the attempted recruiting or hiring and/or
interference. D. Effect of Termination of Employment other than a Change in
Control Termination on Agreements Not to Compete and Not to Solicit. 1. In the
event Optionee voluntarily resigns or is discharged by the Company with Cause at
any time prior to the vesting of the Option, the prohibitions on Optionee set
forth in Sections II.A, II.B and II.C shall remain in full force and effect. 2.
In the event Optionee is discharged by the Company other than with Cause,
including in connection with a Workforce Reduction or Position Elimination, or
certain divestiture related terminations, prior to the vesting of the Option,
the prohibitions set forth in Section II.A shall remain in full force and effect
during the period of time following Optionee’s termination equal to the lesser
of (x) the Restricted Period or (y) the period of time during which Optionee is
deemed to be entitled to severance 3



--------------------------------------------------------------------------------



 
[hum20190331ex106004.jpg]
measured by the sum of (i) the number of weeks Optionee is entitled to severance
under the Company’s applicable severance policy, plus (ii) a number of weeks
equal to (A) the value of the acceleration or continuation of the vesting of any
Options as a result of Optionee’s termination under this Agreement or the Plan
that would otherwise have been forfeited, with such value measured by
multiplying the number of Shares underlying the Options that vested as a result
of the termination of employment by the difference of the per Share Fair Market
Value on the Last Day minus the applicable per Share exercise price, divided by
(B) Optionee’s then-current weekly base salary, plus (iii) any additional period
that the Company determines to provide severance to Optionee, in its discretion.
3. In the event Optionee is discharged by Company other than with Cause prior to
vesting herein of the Option, the prohibitions set forth in Sections II.B and
II.C above shall remain in full force and effect. 4. After the vesting of the
Option, the prohibitions on Optionee set forth herein shall remain in full force
and effect, except as otherwise provided in Section II.E. E. Effect of a Change
in Control Termination on Agreements Not to Compete and Not to Solicit. 1.
Notwithstanding anything set forth in Section II.D., in the event of a Change in
Control Termination (defined below), the prohibitions on Optionee set forth in
Section II.A shall remain in full force and effect only if the acquirer or
successor to the Company following the Change in Control shall, solely at its
option, pay, within thirty (30) days following Optionee's employment termination
date with the Company or its successor, to Optionee the Non-Compete Payment.
Notwithstanding any previous agreement between Optionee and the Company relating
to the prohibitions set forth in Section II.A, the “Non-Compete Payment” shall
be an amount at least equal to Optionee’s then current annual base salary. Such
amount shall be in addition to any other amounts paid or payable to Optionee
with respect to other severance plans or policies maintained by the Company. For
the avoidance of doubt, the provisions of this Section II.E shall supersede any
agreement between Optionee and the Company relating to the prohibitions on
Optionee set forth in Section II.A, with the exception of any similar agreement
contained in (i) any employment agreement between Optionee and the Company, (ii)
any agreement between Optionee and the Company not related to the employment of
Optionee by the Company, (iii) any severance plan or policy of the Company and
(iv) any change in control severance plan or policy of the Company. 2. In the
event of a Change in Control Termination, the prohibitions on Optionee set forth
in Sections II.B. and II C. shall remain in full force and effect. F. Governing
Law. Notwithstanding any other provision herein to the contrary, the provisions
of this Section II of the Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Kentucky without regard to its
conflicts or choice of laws rules or principles that might otherwise refer
construction or interpretation of this Section II to the substantive law of
another jurisdiction. G. Injunctive Relief; Invalidity of Any Provision.
Optionee acknowledges that (1) his or her services to the Company are of a
special, unique and extraordinary character, (2) his or her position with the
Company will place him or her in a position of confidence and trust with respect
to the operations 4



--------------------------------------------------------------------------------



 
[hum20190331ex106005.jpg]
of the Company, (3) he or she will benefit from continued employment with the
Company, (4) the nature and periods of restrictions imposed by the covenants
contained in this Section II are fair, reasonable and necessary to protect the
Company, (5) the Company would sustain immediate and irreparable loss and damage
if Optionee were to breach any of such covenants, and (6) the Company’s remedy
at law for such a breach will be inadequate. Accordingly, Optionee agrees and
consents that the Company, in addition to the recovery of damages and all other
remedies available to it, at law or in equity, shall be entitled to seek both
preliminary and permanent injunctions to prevent and/or halt a breach or
threatened breach by Optionee of any covenant contained in Section II hereof. If
any provision of this Section II is determined by a court of competent
jurisdiction to be invalid in whole or in part, it shall be deemed to have been
amended, whether as to time, area covered or otherwise, as and to the extent
required for its validity under applicable law, and as so amended, shall be
enforceable. The parties further agree to execute all documents necessary to
evidence such amendment. III. MISCELLANEOUS PROVISIONS A. Binding Effect &
Adjustment. This Agreement shall be binding and conclusive upon each successor
and assign of the Company. Optionee’s obligations hereunder shall not be
assignable to any other person or entity. It is the intent of the parties to
this Agreement that the benefits of any appreciation of the underlying Common
Stock during the term of the Award shall be preserved in any event, including
but not limited to a recapitalization, merger, consolidation, reorganization,
stock dividend, stock split, reverse stock split, spin-off or similar
transaction, or other change in corporate structure affecting the Shares, as
more fully described in Sections 4.6 and 11 of the Plan. All obligations imposed
upon Optionee and all rights granted to Optionee and to the Company shall be
binding upon Optionee's heirs and legal representatives. B. Amendment. This
Agreement may only be amended by a writing executed by each of the parties
hereto. C. Governing Law. Except as to matters of federal law and the provisions
of Section II hereof, this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to its
conflict of laws rules. This Agreement shall also be governed by, and construed
in accordance with, the terms of the Plan. D. Jurisdiction; Service of Process.
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against any of the parties
in the courts of the Commonwealth of Kentucky, County of Jefferson, or, if it
has or can acquire jurisdiction, in the United States District Court for the
Western District of Kentucky, and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world. E. No Employment Agreement. Nothing
herein confers on Optionee any rights with respect to the continuance of
employment or other service with the Company, nor will it interfere with any
right the 5



--------------------------------------------------------------------------------



 
[hum20190331ex106006.jpg]
Company would otherwise have to terminate or modify the terms of Optionee's
employment or other service at any time. F. Severability. If any provision of
this Agreement is or becomes or is deemed invalid, illegal or unenforceable in
any relevant jurisdiction, or would disqualify this Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan, it shall be stricken and the remainder of the Agreement shall
remain in full force and effect. G. Assignment. The Option granted under this
Agreement to Optionee may not be assigned, transferred, pledged, alienated or
hypothecated in any manner during Optionee's lifetime, but shall be solely and
exclusively the right of Optionee to exercise during his/her lifetime. Should
Optionee attempt to assign, transfer, pledge, alienate or hypothecate the Option
or any rights hereunder in any manner whatsoever, such action shall constitute a
breach of the covenants hereunder and the Company may terminate the Option as to
any then unexercised shares. H. Defined Terms. 1. Any term used herein and not
otherwise defined herein shall have the same meaning as in the Plan. Any
conflict between this Agreement and the Plan will be resolved in favor of the
Plan. Any disputes or questions of right or obligation which shall result from
or relate to any interpretation of this Agreement shall be determined by the
Committee. Any such determination shall be binding and conclusive upon Optionee
and any person or persons claiming through Optionee as to any rights hereunder.
2. For the purposes of this Agreement, the following terms shall have the
following meaning: (i) “Change in Control Termination” means, in the event the
Option is assumed, converted, continued or substituted in connection with a
Change in Control in accordance with Section 11.1 of the Plan, if the employment
of Optionee is terminated within two (2) years following the Change in Control
(i) by the Company or its acquirer or successor for any reason other than Cause
or (ii) by Optionee with Good Reason. (ii) “Competitive Product or Service”
means any product, process, system or service (in existence or under
development) of any person or organization other than the Company that is the
same as, similar to, or competes with, a product, process, system or service (in
existence or under development) upon which Optionee worked or for which Optionee
had responsibilities at the Company during the twenty-four (24) months prior to
the Last Day (as defined below). (iii) “Competitor” means Optionee or any other
person or organization engaged in, or about to become engaged in, research or
development, production, marketing, leasing, selling, or servicing of a
Competitive Product or Service. 6



--------------------------------------------------------------------------------



 
[hum20190331ex106007.jpg]
(iv) “Last Day” means Optionee’s last day of employment with the Company
regardless of the reason for Optionee’s separation. (v) “Protected Relationship”
means policyholders, agents, brokers, dealers, distributers, sources of supply
or customers with whom, within twenty-four (24) months prior to the Last Day,
Optionee, directly or indirectly (e.g., through employees whom Optionee
supervised) had material business contact and/or about whom Optionee obtained
confidential information and trade secrets. (vi) “Restricted Geographic Area”
means the territory (i.e.: (i) state(s), (ii) county(ies), or (iii) city(ies))
in which, during the twenty-four (24) months prior to the Last Day, Optionee
provided material services on behalf of the Company (or in which Optionee
supervised directly, indirectly, in whole or in part, the servicing activities).
(vii) “Restricted Period” means the period of Optionee’s employment with the
Company and a period of twelve (12) months after the Last Day. Optionee
recognizes that the durational term is reasonably and narrowly tailored to the
Company’s legitimate business interest and need for protection with each
position. I. Execution. If Optionee shall fail to execute this Agreement, either
manually with a paper document, or through the online grant agreement procedure
with the Company’s designated broker–dealer, and, if manually executed, return
the executed original to the Secretary of the Company, the Award shall be null
and void. The choice of form will be at the Company’s discretion. 7



--------------------------------------------------------------------------------



 
[hum20190331ex106008.jpg]
IN WITNESS WHEREOF, Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Optionee has executed this Agreement,
each as of the day first above written. "Company" ATTEST: HUMANA INC. BY: BY:
JOSEPH C. VENTURA BRUCE D. BROUSSARD Chief Legal Officer & Corporate Secretary
President & Chief Executive Officer “Optionee” <first_name> <middle_name>
<last_name> 8



--------------------------------------------------------------------------------



 